t c memo united_states tax_court ellis and norma crum petitioners v commissioner of internal revenue respondent docket no 22607-06l filed date joe alfred izen jr for petitioner derek w kaczmarek for respondent memorandum opinion swift judge petitioners challenge respondent’s proposed levy action relating to petitioners’ approximate dollar_figure in outstanding assessed federal income taxes for through including additions to tax penalties and interest all section references are to the internal_revenue_code and all rule references are to the tax court’s rules_of_practice and procedure the issue for decision is whether respondent’s appeals_office abused its discretion in concluding that petitioners’ offer-in-compromise oic was not acceptable because among other things alleged overpayments of dollar_figure for dollar_figure for and dollar_figure for were barred by the refund period of limitations under sec_6511 and not available for credit against petitioners’ outstanding federal income taxes for through background this case has been fully submitted under rule the stipulated facts are so found for and petitioners late filed their federal_income_tax returns and respondent prepared for petitioners substitute tax returns on which respondent determined tax balances respondent mailed petitioners notices of deficiency for and reflecting the tax deficiencies and petitioners did not respond to the notices of deficiency on date respondent assessed the tax deficiencies for and over the years petitioners made a number of payments to respondent and respondent collected by levy funds that were applied against the federal income taxes respondent had assessed against petitioners for and the last payments and levies made that were applied against petitioners’ and federal income taxes are shown below year last payment or levy on date petitioners late filed their through joint federal_income_tax returns and reported the balances shown below on each respective return year reported tax balance due dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number on date petitioners late filed their joint federal_income_tax returns for and on which they claimed the overpayments at issue herein namely dollar_figure for dollar_figure for and dollar_figure for these late-filed income_tax returns for and on which tax overpayments were reported constitute petitioners’ claims for refund see sec_301_6402-3 proced admin regs on date respondent mailed to petitioners a notice_of_intent_to_levy with regard to the dollar_figure balance in petitioners’ federal income taxes for through on date petitioners requested an appeals_office collection hearing under sec_6330 with regard to respondent’s notice_of_intent_to_levy in connection with petitioners’ appeals_office collection hearing on or about date petitioners submitted to respondent an oic with regard to their outstanding federal income taxes for through as the basis for their oic petitioners alleged that they had made overpayments of their federal income taxes for and which now should be available to offset a portion of petitioners’ outstanding through federal_income_tax liabilities this was the only collection alternative petitioners suggested to respondent’s proposed levy action also with their oic petitioners enclosed a dollar_figure payment during their appeals_office hearing petitioners did not submit any other financial information to respondent’s appeals officer discussion during the appeals_office collection hearing petitioners contended that their offer-in-compromise should be accepted because their alleged overpayments for and should be applied to their outstanding taxes for through however under sec_6402 the application of overpayments of a taxpayer from other years to a particular year of the taxpayer is subject_to the applicable refund period of limitations the period of limitations applicable to petitioners’ entitlement to the claimed overpayments from and is found in sec_6511 as follows claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid in this case the 3-year look-back period applies sec_6511 and b a when petitioners late filed their and joint federal_income_tax returns on date which as stated constituted petitioners’ claims for refund at issue herein the 3-year period provided in sec_6511 had long expired and their claimed overpayments were not available for refund or for offset against petitioners’ outstanding federal income taxes for through accordingly petitioners’ oic based on unavailable claims for refund was properly rejected by respondent’s appeals_office without citing any authority petitioners argue that to the extent the overpayments for and were collected by respondent’s prior levies payment thereof should not be treated as made until petitioners had the opportunity to designate where and how the levied funds should be applied or at least until petitioners were notified of the fact of the levies and of how respondent allocated and applied the levied funds to their outstanding tax accounts and for which years the law is well established that funds seized by the commissioner by way of levy are treated as paid as of the date of the levy and that as involuntarily seized funds they may be allocated by the commissioner to a taxpayer’s delinquent tax account as the commissioner sees fit sec_6342 sec_6402 see 116_tc_60 we sustain respondent’s proposed levy action decision will be entered for respondent 1the parties also raise an issue as to whether we have jurisdiction to consider the effect of petitioners’ alleged overpayments in the nonsuit years ie and on the appropriateness of the collection action for through in 125_tc_14 we held that we had jurisdiction to consider whether an alleged erroneous application of a payment to a nonsuit year should have been applied to the year before the court herein we decline to reconsider freije
